January 7, 2011 VIA EDGAR U. S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re: Sun Life and Annuity Company of New York (0000779955) and Sun Life Assurance Company of Canada (U.S.) (0000745544) (collectively, “Registrants”) Request for Withdrawal of Amendment No 1 to Registration Statement on Form S-3 File Nos.333-169559 Accession Number:0000779955-11-000008 Filing Date: January 7, 2011 Commissioners: Pursuant to Rule 477 under the Securities Act of 1933 (the “Securities Act”), Registrants respectfully request that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of the above captioned Amendment No. 1 to Form S-3 Registration Statement filed with the Commission on January 7, 2011 (the “Amendment”). Registrants respectfully submit that a withdrawal of the Amendment is consistent with the public interest and the protection of investors. Registrants inadvertently filed this Amendment under the wrong form type on the EDGAR system as a Form S-4/A instead of a Form S-3/A. Registrants will then re-submit the filing under the correct form type. In making this request for withdrawal, Depositor and Registrant confirm that: 1. the Amendment has not automatically become effective nor been declared effective by the Commission; 2. no securities have been sold in reliance on the Amendment or pursuant to the prospectus contained therein; and 3. no preliminary prospectus contained in the Amendment has been distributed. Respectfully submitted, /s/ Elizabeth B. Love Elizabeth B. Love Counsel cc:Rebecca Marquigny, Esquire
